An unpub|isl ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

IN THE MATTER OF THE PARENTAL No. 64'735
RIGHTS OF: I.M.B., A MINOR,

JoHN E.P., F l l-  D

Appella“t’ MAY 1 92014

VS.
ALEX E_P.; AND SAR.AH B., YR»~<==E»<. ~.~@EMA~

GL.ER\< or uPR.=_Me cover
Re sp0nde nts. ev ~
DEPU'N QLE;;K

ORDER DISMISSING APPEAL

On February 27, 2014, this court ordered appellant to show
cause why this appeal should not be dismissed for lack of jurisdiction,
pointing out that the notice of appeal was untimely under NRAP 4(a)(l).
After an extension, appellant’s response was due by April 7, 2014. To
date, however, appellant has not responded or otherwise demonstrated

l jurisdiction. Accordingly, we
ORDER this appeal DISMISSED.

/ga-»\~&»¢i\ ,J.

  

Hardesty
l   , J.  . J.
Dofiiglas Cherry d `

ccc Hon. William B. Gonzalez, District Judge, .Family Court Division
Law Firm Express
Kerry P. Faughnan
Eighth District Court Clerk

SuPREME CouRT
oF
NEvAoA

<0> 194?.»\ h

cel'H.</!DS